--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FORM
OF
EXCHANGE AGREEMENT
 
___________________ (the “Undersigned”), for itself and on behalf of the
beneficial owners listed on Exhibit A hereto (“Accounts”) for whom the
Undersigned  holds contractual and investment authority (each Account, as well
as the Undersigned if it is exchanging Existing Notes (as defined below)
hereunder, a “Holder”), enters into this Exchange Agreement (the “Agreement”)
with AV Homes, Inc., a Delaware corporation (the “Company”) on July _______,
2012 whereby the Holders will exchange (the “Exchange”) the Company’s 7.50%
Senior Convertible Notes due 2016 (the “Existing Notes”) for the Company’s new
7.50% Senior Exchange Convertible Notes due 2016 (the “New Notes”) that will be
issued pursuant to the provisions of an Indenture dated as of February 4, 2011
(the “Base Indenture”) between the Company and Wilmington Trust, National
Association (successor by merger to Wilmington Trust FSB), as Trustee (the
“Trustee”), as supplemented by the Second Supplemental Indenture thereto, to be
dated as of July _____, 2012 (the “Supplement,” and, together with the Base
Indenture and all other supplements thereto, the “Indenture”) between the
Company and the Trustee.
 
On and subject to the terms hereof, the parties hereto agree as follows:
 
Article I:  Exchange of the Existing Notes for New Notes
 
Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Undersigned hereby agrees to cause the Holders to exchange and
deliver to the Company the following Existing Notes, and in exchange therefor
the Company hereby agrees to issue to the Holders the principal amount of New
Notes described below and to pay in cash the following accrued but unpaid
interest on such Existing Notes:


Principal Amount of Existing Notes to be Exchanged:
$
    (the “Exchanged Notes”).      
Principal Amount of New Notes to be Issued in the Exchange:
$
    (the “Holders’ New Notes”).      
Cash Payment of Accrued but Unpaid Interest on Exchanged Notes:
$     (the “Cash Payment”).

 
The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than three business days after the date of this Agreement.  At
the Closing, (a) each Holder shall deliver or cause to be delivered to the
Company all right, title and interest in and to its Exchanged Notes (and no
other consideration) free and clear of any mortgage, lien, pledge, charge,
security interest, encumbrance, title retention agreement, option, equity or
other adverse claim thereto (collectively, “Liens”), together with any documents
of conveyance or transfer that the Company may deem necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Exchanged Notes free and clear of any Liens, and (b) the Company shall
deliver to each Holder the principal amount of Holders’ New Notes and the
portion of the Cash Payment specified on Exhibit A hereto (or, if there are no
Accounts, the Company shall deliver to the Undersigned, as the sole Holder, the
Holders’ New Notes and the Cash Payment specified above); provided, however,
that the parties acknowledge that the delivery of the Holders’ New Notes to the
Holder may be delayed due to procedures and mechanics within the system of the
Depository Trust Company and that such delay will not be a default under this
Agreement so long as (i) the Company is using its best efforts to effect the
issuance of one or more global notes representing the New Notes, (ii) such delay
is no longer than three business days, and (iii) interest shall accrue on such
New Notes from the Closing Date.  Simultaneously with or after the Closing, the
Company may issue New Notes to one or more other holders of outstanding Existing
Notes or to other investors, subject to the terms of the Indenture.
 
 
 

--------------------------------------------------------------------------------

 
 
Article II:  Covenants, Representations and Warranties of the Holders
 
Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, Lazard Frères & Co. LLC
and Lazard Capital Markets LLC, and all such covenants, representations and
warranties shall survive the Closing.
 
Section 2.1            Power and Authorization.  The Holder is duly organized,
validly existing and in good standing, and has the power, authority and capacity
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the Exchange contemplated hereby.  If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Exchanged Notes, (iii) the principal amount of Holders’ New Notes to
be issued to such Account in respect of its Exchanged Notes, and (iv) the
portion of the Cash Payment to be made to such Account in respect of the accrued
interest on its Exchanged Notes.
 
Section 2.2            Valid and Enforceable Agreement; No Violations.  This
Agreement has been duly executed and delivered by the Undersigned and the Holder
and constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”).  This
Agreement and consummation of the Exchange will not violate, conflict with or
result in a breach of or default under (i) the Undersigned’s or the Holder’s
organizational documents, (ii) any agreement or instrument to which the
Undersigned or the Holder is a party or by which the Undersigned or the Holder
or any of their respective assets are bound, or (iii) any laws, regulations or
governmental or judicial decrees, injunctions or orders applicable to the
Undersigned or the Holder.
 
Section 2.3            Title to the Exchanged Notes.  The Holder is the sole
legal and beneficial owner of the Exchanged Notes set forth opposite its name on
Exhibit A hereto (or, if there are no Accounts, the Undersigned is the sole
legal and beneficial owner of all of the Exchanged Notes).  The Holder has good,
valid and marketable title to its Exchanged Notes, free and clear of any Liens
(other than pledges or security interests that the Holder may have created in
favor of a prime broker under and in accordance with its prime brokerage
agreement with such broker).  The Holder has not, in whole or in part, except as
described in the preceding sentence, (a) assigned, transferred, hypothecated,
pledged, exchanged or otherwise disposed of any of its Exchanged Notes or its
rights in its Exchanged Notes, or (b) given any person or entity any transfer
order, power of attorney or other authority of any nature whatsoever with
respect to its Exchanged Notes.  Upon the Holder’s delivery of its Exchanged
Notes to the Company pursuant to the Exchange, such Exchanged Notes shall be
free and clear of all Liens created by the Holder.
 
Section 2.4            Accredited Investor & Qualified Institutional Buyer.  The
Holder is: (i) an “accredited investor” within the meaning of Rule 501 of
Regulation D (“Regulation D”) promulgated under the Securities Act of 1933, as
amended (the “Securities Act”) and (ii) a “qualified institutional buyer” within
the meaning of Rule 144A promulgated under the Securities Act.
 
Section 2.5            No Affiliate Status.  The Holder is not, and has not been
during the consecutive three month period preceding the date hereof, a director,
officer or “affiliate” within the meaning of Rule 144 promulgated under the
Securities Act (an “Affiliate”) of the Company.  To its knowledge, the Holder
did not acquire any of the Exchanged Notes, directly or indirectly, from an
Affiliate of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 2.6            No Illegal Transactions.  Each of the Undersigned and the
Holder has not, directly or indirectly, and no person acting on behalf of or
pursuant to any understanding with it has, engaged in any transactions in the
securities of the Company (including, without limitation, any Short Sales (as
defined below) involving any of the Company’s securities) since the time that
the Undersigned was first contacted by either the Company, Lazard Frères & Co.
LLC or Lazard Capital Markets LLC or any other person regarding the Exchange,
this Agreement or an investment in the New Notes or the Company.  Each of the
Undersigned and the Holder covenants that neither it nor any person acting on
its behalf or pursuant to any understanding with it will engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed.  “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 of Regulation SHO promulgated under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and all types of direct
and indirect stock pledges, forward sale contracts, options, puts, calls, short
sales, swaps, derivatives and similar arrangements (including on a total return
basis), and sales and other transactions through non-U.S. broker-dealers or
foreign regulated brokers.  Solely for purposes of this Section 2.6, subject to
the Undersigned’s and the Holder’s compliance with their respective obligations
under the U.S. federal securities laws and the Undersigned’s and the Holder’s
respective internal policies, (a) “Undersigned” and “Holder” shall not be deemed
to include any employees, subsidiaries or affiliates of the Undersigned or the
Holder that are effectively walled off by appropriate “Chinese Wall” information
barriers approved by the Undersigned’s or the Holder's respective legal or
compliance department (and thus have not been privy to any information
concerning the Exchange), and (b) the foregoing representations of this Section
2.6 shall not apply to any transaction by or on behalf of an Account that was
effected without the advice or participation of, or such Account’s receipt of
information regarding the Exchange provided by, the Undersigned.
 
Section 2.7            Adequate Information; No Reliance. The Holder
acknowledges and agrees that (a) the Holder has been furnished with all
materials it considers relevant to making an investment decision to enter into
the Exchange and has had the opportunity to review the Company’s filings and
submissions with the Securities and Exchange Commission (the “SEC”), including,
without limitation, all information filed or furnished pursuant to the Exchange
Act, (b) the Holder has had a full opportunity to ask questions of the Company
concerning the Company, its business, operations, financial performance,
financial condition and prospects, and the terms and conditions of the Exchange,
(c) the Holder has had the opportunity to consult with its accounting, tax,
financial and legal advisors to be able to evaluate the risks involved in the
Exchange and to make an informed investment decision with respect to such
Exchange and (d) the Holder is not relying, and has not relied, upon any
statement, advice (whether accounting, tax, financial, legal or other),
representation or warranty made by the Company or any of its affiliates or
representatives including, without limitation, Lazard Frères & Co. LLC and
Lazard Capital Markets LLC, except for (A) the publicly available filings and
submissions made by the Company with the SEC under the Exchange Act, and (B) the
representations and warranties made by the Company in this Agreement.
 
Section 2.8            No Public Market. The Holder understands that no public
market exists for the New Notes, and that there is no assurance that a public
market will ever develop for the New Notes.
 
Article III:  Covenants, Representations and Warranties of the Company
 
The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, Lazard Frères & Co. LLC and Lazard
Capital Markets LLC, and all such covenants, representations and warranties
shall survive the Closing.
 
Section 3.1            Power and Authorization.  The Company is duly
incorporated, validly existing and in good standing under the laws of its state
of incorporation, and has the power, authority and capacity to execute and
deliver this Agreement and the Supplement, to perform its obligations hereunder
and thereunder, and to consummate the Exchange contemplated hereby.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 3.2            Valid and Enforceable Agreements; No Violations.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except that such enforcement may be
subject to the Enforceability Exceptions.  At the Closing, the Supplement,
substantially in the form of Exhibit B hereto, will have been duly executed and
delivered by the Company and will govern the terms of the New Notes, and the
Indenture will constitute a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, except that such
enforcement may be subject to the Enforceability Exceptions.  This Agreement,
the Indenture and consummation of the Exchange will not violate, conflict with
or result in a breach of or default under (i) the charter, bylaws or other
organizational documents of the Company, (ii) any agreement or instrument to
which the Company is a party or by which the Company or any of its assets are
bound, or (iii) any laws, regulations or governmental or judicial decrees,
injunctions or orders applicable to the Company.
 
Section 3.3            Validity of the Holders’ New Notes.  The Holders’ New
Notes have been duly authorized by the Company and, when executed and
authenticated in accordance with the provisions of the Indenture and delivered
to the Holder pursuant to the Exchange against delivery of the Exchanged Notes
in accordance with the terms of this Agreement, the Holders’ New Notes will be
valid and binding obligations of the Company, enforceable in accordance with
their terms, except that such enforcement may be subject to the Enforceability
Exceptions, and the Holders’ New Notes will not be subject to any preemptive,
participation, rights of first refusal or other similar rights.  Assuming the
accuracy of each Holder’s representations and warranties hereunder, the Holders’
New Notes (a) will be issued in the Exchange exempt from the registration
requirements of the Securities Act pursuant to Section 4(2) of the Securities
Act and Rule 506 of Regulation D, (b) will, at the Closing, be free of any
restrictions on resale by such Holder pursuant to Rule 144 promulgated under the
Securities Act, and (c) will be issued in compliance with all applicable state
and federal laws concerning the issuance of the Holders’ New Notes.
 
Section 3.4            Validity of Underlying Common Stock.  The Holders’ New
Notes will at the Closing be convertible into shares of Common Stock, par value
$1.00 per share, of the Company (the “Conversion Shares”) in accordance with the
terms of the Supplement.  The Conversion Shares have been duly authorized and
reserved by the Company for issuance upon conversion of the Holders’ New Notes
and, when issued upon conversion of the Holders’ New Notes in accordance with
the terms of the Holders’ New Notes and the Indenture, will be validly issued,
fully paid and non-assessable, and the issuance of the Conversion Shares will
not be subject to any preemptive, participation, rights of first refusal or
other similar rights.
 
Section 3.5            Listing Approval.  At the Closing, the Conversion Shares
shall be eligible for trading on the NASDAQ Stock Market.
 
Section 3.6            Disclosure.  On or before the first business day
following the date of this Agreement, the Company shall issue a publicly
available press release or file with the SEC a Current Report on Form 8-K
disclosing all material terms of the Exchange and certain other matters
concerning the Company (to the extent not previously publicly disclosed).
 
Article IV:  Miscellaneous
 
Section 4.1            Entire Agreement.  This Agreement and any documents and
agreements executed in connection with the Exchange embody the entire agreement
and understanding of the parties hereto with respect to the subject matter
hereof and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents.
 
 
4

--------------------------------------------------------------------------------

 
 
Section 4.2            Construction.  References in the singular shall include
the plural, and vice versa, unless the context otherwise requires.  References
in the masculine shall include the feminine and neuter, and vice versa, unless
the context otherwise requires.  Headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meanings of the
provisions hereof.  Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.
 
Section 4.3            Governing Law.  This Agreement shall in all respects be
construed in accordance with and governed by the substantive laws of the State
of New York, without reference to its choice of law rules.
 
Section 4.4            Counterparts.  This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.  Any counterpart or other
signature hereon delivered by facsimile shall be deemed for all purposes as
constituting good and valid execution and delivery of this Agreement by such
party.
 
[Signature Page Follows]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.
 
“UNDERSIGNED”:
 
“COMPANY”:
         
AV HOMES, INC.
(in its capacities described in the first paragraph hereof)
               
By:
   
By:
 
Name
   
Name:
 
Title:
   
Title:
 

 
Signature Page to Exchange Agreement
AV Homes, Inc. 7.50% Senior Exchange Convertible Notes due 2016
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Exchanging Beneficial Owners
 
 
Name of
Beneficial Owner
 
Principal Amount of
Exchanged Notes
 
Principal Amount of
Holders’ New Notes
Cash Payment
                                                                               

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Form of Second Supplemental Indenture
 
 

--------------------------------------------------------------------------------